Citation Nr: 1529170	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-43 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and W. F.



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1947 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Boston, Massachusetts.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has had heart problems (i.e., diagnosed coronary artery disease) continuous since service and that he started to receive treatment within the first two years after discharge from service.  He also asserts that he injured his shoulder when he fell in service repairing a boiler.  A VA examination is necessary in order for the Board to make informed decision on the above claims.

Although there are some private treatment records dating back to the 1960s in the claims file, there are no treatment records from Somerville Hospital in Burlington, MA; Choate Memorial Hospital; Marine Coast Memorial Hospital; Dr. Russell Zide (his primary care provider); and Dr. Albert Levine (his cardiologist).  (See Hearing Transcript pp. 16-19; April 26, 2005 private treatment records; and private treatment records received in June 2011).  

Also, any outstanding VA records should also be obtained and associated with the claims file.  Specifically, the Veteran had been treated shortly after service at the VA hospital in Bedford, MA.  (See April 18, 1969 treatment record; and March 1969 claim).  A June 2011 written statement also reflects that the Veteran was treated at the West Roxbury and Brockton VA outpatient clinics.  The RO/AMC should attempt to obtain these records on remand.

Finally, the Veteran should be sent a VCAA letter concerning a claim for service connection for a bilateral shoulder disorder, as secondary to his service-connected low back disorder, and his service personnel records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter concerning a claim for service connection for a bilateral shoulder disorder, as secondary to his service-connected low back disorder.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.  

3.  Make arrangements to obtain the Veteran's treatment records from West Roxbury, Brockton, and Bedord VA treatment facilities, dated since April 1966.

4.  Make arrangements to obtain the Veteran's private treatment records from Somerville Hospital in Burlington, MA; Choate Memorial Hospital; Marine Coast Memorial Hospital; Dr. Russell Zide; and Dr. Albert Levine.

5.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any bilateral shoulder disability found to be present.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding an in-service shoulder injury when he fell through a hatch while repairing a boiler; as well as the description of his in-service duties which required strenuous and repetitious use of his shoulders.    

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral shoulder disability was either (i) caused by, or (ii) aggravated by, the Veteran's low back disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA heart examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any heart disability found to be present.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing the opinion, the examiner should specifically acknowledge and consider the Veteran's in-service exposure to asbestos; his in-service fainting spell in June 1950; as well as the post-service evidence showing a hospitalization for chest pain in April 1969 at USPS Hospital; the VA examination report in May 1969 showing complaints of shortness of breath and chest tightness; an evaluation for a bradycardic episode in April 1980 at USPS Hospital; treatment records from USPS Hospital dated in August 1980 showing a history of heart problems including angina, with a previous attack in 1967, with an abnormal EKG in August 1980; the Veteran's history of a myocardial infarction in 1983; the Veteran's reported history of passing out and having an irregular heartbeat since he was in the military; and the records from Lahey Clinic showing treatment for CAD in 1986 and 1987.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




